Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered November 1, 2006, convicting him of murder in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and the matter is remitted to the County Court, Nassau County, for a new trial.
The defendant was convicted of murder in the first degree and criminal possession of a weapon in the second degree. While cross-examining one of the investigating officers during the trial, defense counsel offered into evidence a statement implicating the defendant made to the police by another alleged participant in the crime. The defendant contends that, as a result, he was denied the effective assistance of trial counsel (see US Const, 6th Amend; NY Const, art I, § 6).
“To prevail on a claim of ineffective assistance of counsel, it is incumbent on defendant to demonstrate the absence of strategic or other legitimate explanations for counsel’s failure” (People v Rivera, 71 NY2d 705, 709 [1988]). Recognizing that in evaluating the defendant’s claim we must “avoid both confusing true ineffectiveness with mere losing tactics and according undue significance to retrospective analysis” (People v Baldi, 54 NY2d 137, 146 [1981]), we nevertheless conclude that the defendant has satisfied that standard here by demonstrating that there was no strategic or other legitimate explanation for defense counsel’s introduction into evidence of a statement that implicated the defendant, which would not otherwise have been admissible (see Cruz v New York, 481 US 186 [1987]; Bruton v United States, 391 US 123 [1968]; People v Eastman, 85 NY2d 265 [1995]).
The defendant’s remaining contention is without merit. Spolzino, J.E, Santucci, Angiolillo and Eng, JJ., concur.